DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending in this application.  
Information Disclosure Statement
2.	Applicant’s Information Disclosure Statement, filed on 09/08/2021 and 03/15/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
	Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,660,893. This is a statutory double patenting rejection.  Note that claims 10-18 are exactly the same as instant claims 10-18. Instant claims 1-9 are rejected because the claim embrace the treatment of any disease. 
				 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,946,018.  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-18 of U.S. Patent No. 10,946,018. Since said patent discloses applicants claimed species, its pharmaceutical composition and method of use; the obviousness-type double patenting rejection is proper.
	 
7.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,660,893.  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-18 of U.S. Patent No. 10,660,893.

8.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,350,208. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-36 of U.S. Patent No. 10,350,208. Since said patent discloses applicants claimed species, its pharmaceutical composition and method of use; the obviousness-type double patenting rejection is proper.

9.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 11-43, 46-56, 58-77 and 85-100 of U.S. Patent No. 9,512,122. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and 1-3, 8-9, 11-77 and 85-100 U.S. Patent No. 9,512,122. Since said patent discloses applicants claimed species, its pharmaceutical composition and method of use; the obviousness-type double patenting rejection is proper. 

10.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 17-20 and 33-36 of U.S. Patent No. 9,199,994. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-4, 17-20 and 33-36 of U.S. Patent No. 9,199,994. Since said patent discloses applicants claimed species, its pharmaceutical composition and method of use; the obviousness-type double patenting rejection is proper.

11.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,750,740. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-26 of U.S. Patent No. 9,750,740. Since said patent discloses applicants claimed species, its pharmaceutical composition and method of use; the obviousness-type double patenting rejection is proper.

12.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,045,988. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-26 of U.S. Patent No. 10,045,988.  Since said patent discloses applicants claimed species, its pharmaceutical composition and method of use; the obviousness-type double patenting rejection is proper.
Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



July 11, 2022